FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 24, 2021

                                     No. 04-19-00771-CV

                                 Kent B. HOFFMAN, et al.,
                                         Appellants

                                              v.

                               Andrew M. THOMSON, et al.,
                                       Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
              Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                        Honorable Janna K. Whatley, Judge Presiding


                                       ORDER
        On March 10, 2021, this court issued its opinion and judgment in this appeal. A motion
for rehearing is due on March 25, 2021. See TEX. R. APP. P. 49.1
       Before the due date, Appellees filed an unopposed motion for extension of time to file a
motion for rehearing.
       Appellees’ motion for extension of time to file a motion for rehearing is GRANTED.
Appellees’ motion for rehearing is due on April 26, 2021.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court